Citation Nr: 1418482	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 2010 for increased compensation for a dependent spouse. 


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1979 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision of the RO in Pittsburgh, Pennsylvania, which granted additional benefits for the Veteran's dependent spouse and assigned an effective date of May 2010. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. A May 2002 rating decision granted service connection for several disabilities and assigned a 70 percent combined disability rating, making the Veteran eligible to receive compensation for dependents.  

2. A May 2002 letter notified the Veteran that the information he had provided on his claim form regarding his dependents was incomplete.  The letter instructed the Veteran to complete and return a VA Form 21-686c, "Declaration of Status of Dependents" and listed the specific information he needed to provide.  The letter clearly informed the Veteran that if the information requested was not furnished within one year, payment could only be made from the date the information was received.  

3. The Veteran did not submit a VA Form 21-686c or any of the information requested before April 2010, when the RO received a completed VA Form 21-686c from the Veteran.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 2010 for the award of additional compensation for a dependent spouse are not met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

The Veteran contends that he should be awarded compensation for his spouse from August 2000, the date of his VA disability compensation award.  For the reasons that follow, the Board finds an earlier effective date is not warranted.  

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2)  (2013).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2002).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2013). 

The "date of claim" for additional compensation for dependents is the date of the appellant's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110 (f), (n) (West 2002); 38 C.F.R. § 3.401(b)(1) (2013). 

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).

A May 2002 rating decision established a 70 percent combined disability rating for the Veteran's service-connected disabilities, effective August 2000.  

A May 2002 letter accompanying the rating decision informed the Veteran that the information he provided on his claim form regarding his dependent spouse was incomplete, and instructed him to complete and return a VA Form 21-686c, "Declaration of Status of Dependents."  The letter listed the specific information the Veteran needed to provide to VA regarding his dependent spouse, including her Social Security Number (if she had one), her date of birth, a copy of their marriage certificate, and proof of dissolution of his prior marriage.  

The May 2002 notification letter explicitly stated that if the Veteran did not furnish the information requested within one year of the date of the letter, any additional compensation for his dependent spouse could only be paid from the date the information was received.  

No information was received from the Veteran within one year of the May 2002 letter.  

The Veteran acknowledges that he did not supply any of the requested information within one year of the May 2002 letter.  

The Veteran reported that in 2009, he was discussing the amount of his VA compensation with a colleague who had been assigned the same combined disability rating and was receiving additional compensation for his dependent spouse.  In the course of this discussion, the Veteran discovered he was receiving a lower amount of VA compensation than his colleague and realized at that point that he had not been receiving additional compensation for his dependent spouse.  

The RO received a completed VA Form 21-686c from the Veteran in April 2010, along with the documents requested in the May 2002 letter as proof of his current marriage and the dissolution of his prior marriage.  On the basis of this information, additional compensation for his dependent spouse was awarded effective May 2010.  

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the appropriate effective date in this case is May 2010, as evidence of dependency for the Veteran's spouse was not received until April 2010.  

The Veteran asserts entitlement to additional compensation for his dependent spouse, who he married in July 2000, from the effective date of his qualifying disability rating, which was August 2000.  However, 38 C.F.R. § 401(b)(3) provides that the effective date of additional compensation will be the effective date of a veteran's qualifying disability rating only if evidence of dependency is received within a year of notification of the rating action.  

The May 2002 notification letter advised the Veteran of the information he needed to submit to establish entitlement to additional compensation for his dependent spouse, and informed him that if the information was not received within a year of the date of the letter payment could only be authorized from the date the information was received.  The Veteran admits that he did not furnish the required evidence of dependency for his spouse within one year of the May 2002 letter.  The RO received this evidence from the Veteran in April 2010.  Accordingly, the effective date of May 2010 for additional compensation for a dependent spouse is proper.  See 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2013).

Based on the foregoing, the Board finds that there is a preponderance of the evidence against the Veteran's claim for an effective date prior to October 1, 2006, for payment of additional compensation for a dependent spouse. Accordingly, for the reasons set forth above, the appeal is denied.

The Board notes the Veteran has submitted statements regarding the difficulty and lack of guidance on submitting information to VA from overseas, as well as a list of life events from 2000 to 2009 that distracted the Veteran from timely furnishing the requested information regarding his dependent spouse, which the Board fully understands.

The Board appreciates that there may be a delay in submitting information to VA offices in the United States from the Veteran's residence in Belgium (which is why, in part, the Veteran is given a year to supply the information), as well as less readily available, local assistance in navigating the VA claims process.  The Board also appreciates that the Veteran may have been very busy during the time he was required to furnish the information in order to preserve the effective date of his additional compensation.  However, there is no provision for waiving the one year regulatory time limit for submitting evidence of dependency in order to preserve an effective date for additional compensation based on these facts.       

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to an effective date prior to May 2010 for additional compensation for a dependent spouse.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Veteran's claim for an earlier effective date stems from a notice of disagreement with the April 2011 determination by the RO. In a May 2011letter, the RO provided the Veteran with notice of the evidence required to establish an earlier effective date. The letter advised the Veteran of the types of evidence that VA was responsible for obtaining and the evidence that VA would attempt to obtain on his behalf.

Regarding the duty to assist, the RO has made reasonable efforts to assist the Veteran. The documents submitted by the Veteran have been associated with the claims file. The Veteran has not identified any outstanding evidence that is pertinent to the claim. The Veteran has also indicated that he does not wish to have a hearing before the Board. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an effective date prior to May 2010 for additional compensation for a dependent spouse is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


